Remark
	This Office action has been issued in response to amendments filed on 03/31/2022.
Examiner’s amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Patricia Markison Healy on June 3rd 2022 .
The application has been amended claims as follows:
Claims 9-11.	(canceled)

Allowable Subject Matter
	Claims 1-8,12-16 are allowable.

	The following is an examiner’s statement of reasons for allowance: At the time of this invention, prior art such as O'Haire (US Pub No. 20130154801) directed to apparatus for selectively reading radio frequency identification device (RFID) tags by an RFID reader includes the RFID reader transmitting an interrogation signal at each of a plurality of power levels beginning with a lowest power level and sequentially increasing power of the transmitted interrogation signal to a highest power level. The RFID reader receives, in response to transmitting the interrogation for at least one of the power levels, at least one data signal from each RFID tag within a read zone of the RFID reader, wherein each of the data signals contains stored data corresponding to the RFID tag responding to the transmission of the interrogation signa. 
The prior art of record is different than the claimed invention because in the claimed invention determining, by the RFID reader, a space of interest based on the one or more sets of responses; determining, by the RFID reader, a set of power levels corresponding to the space of interest; and transmitting, by the RFID reader, a second series of RF signals to the plurality of RF receiver circuits in a second time sequence, wherein a first RF signal of the second series of RF signals is sent at a first time of the second time sequence, and wherein the first RF signal of the second series of RF signals commands the plurality of RF receiver circuits to remain silent when received signal 2Application No. 17/096,139Docket No. RFM00043C1 strength of the first RF signal of the second series of RF signals corresponds to a power level greater than a first power level of the set of power levels . This in view of the other limitations of claim 1 result in the claimed invention being novel and non-obvious.  Similarly for claims 12.  Accordingly claims 1-8,12-16 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Munear Akki whose telephone number is (571) 272-3428.  The examiner can normally be reached on 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MUNEAR T AKKI/Primary Examiner, Art Unit 2687